
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 594
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Mr. Doyle (for
			 himself, Mr. Tim Murphy of
			 Pennsylvania, Mr. Braley of
			 Iowa, Mr. Wilson of Ohio,
			 Mr. Thompson of Pennsylvania,
			 Mr. Murtha,
			 Mr. Kanjorski,
			 Mr. Carney,
			 Mr. Holden,
			 Mr. Shuster,
			 Mr. Brady of Pennsylvania,
			 Mr. Rooney,
			 Mr. Altmire,
			 Mr. Dent, Mr. Boccieri, Mr.
			 Donnelly of Indiana, Mr.
			 Pascrell, Mr. Kratovil,
			 Mr. Stupak, and
			 Mr. Dingell) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating the Pittsburgh Penguins for
		  winning the 2009 Stanley Cup Hockey Championship.
	
	
		Whereas, on June 12th, 2009, the Pittsburgh Penguins won
			 the 2009 Stanley Cup Hockey Championship;
		Whereas the Penguins, in their 41st year playing in the
			 National Hockey League, won their sixth Division Championship, their fourth
			 Eastern Conference Championship, and their third Stanley Cup;
		Whereas the Penguins defeated the Carolina Hurricanes to
			 clinch the Eastern Conference title and win the Prince of Wales Trophy;
		Whereas the Penguins faced the Western Conference Champion
			 Detroit Red Wings in the Stanley Cup finals and defeating the defending
			 champions and clinching the series with four wins and three losses;
		Whereas the city of Pittsburgh is fittingly nicknamed
			 The City of Champions, highlighting the city's successful
			 professional sports teams and the community's commitment to them and their
			 players;
		Whereas this Stanley Cup-winning season marks a fitting
			 capstone to the Penguins' final season playing at Mellon Arena, also known as
			 the Civic Arena or The Igloo, the only facility to house the Penguins until the
			 new facility replaces it next season;
		Whereas Penguins Head Coach Dan Bylsma took over
			 responsibility for the team after midseason, helping the Penguins focus on
			 playing to their incredible potential and clinching a spot in the
			 playoffs;
		Whereas NHL Hall of Famer Mario Lemieux and Ron Burkle
			 have jointly owned the team for 10 years, saving the team for the city of
			 Pittsburgh, and consistently proving their dedication to the franchise;
		Whereas Ken Sawyer, CEO of the Penguins, David Morehouse,
			 President, Ray Shero, Executive Vice President and General Manager, Jason
			 Botterill, Assistant General Manager, and countless others have shown true
			 devotion to the Penguins franchise and have been successful in cultivating and
			 keeping together a team of top quality players;
		Whereas the Penguins were led on the ice by Captain Sidney
			 Crosby, who has shown dedicated leadership and commitment to the team through
			 explosive, outstanding play throughout his career, becoming the youngest NHL
			 captain to lift the Stanley Cup;
		Whereas Evgeni Malkin was awarded the Art Ross Trophy for
			 the top scorer in the NHL this season and the Conn Smythe Trophy for the Most
			 Valuable Player of the Stanley Cup playoffs, making him the first Russian-born
			 player to win this honor after also leading the playoffs in scoring;
		Whereas goaltender Marc-André Fleury consistently made
			 crucial saves throughout the playoffs, keeping pressure off the Penguins when
			 they held leads and keeping them in games when they were behind; and
		Whereas the Penguins' entire roster of skilled players
			 contributed to the team's success, including Craig Adams; Philippe Boucher;
			 Matt Cooke; John Curry; Pascal Dupuis; Mark Eaton; Ruslan Fedotenko; Mathieu
			 Garon; Hal Gill; Eric Godard; Alex Goligoski; Sergei Gonchar; Bill Guerin;
			 Tyler Kennedy; Chris Kunitz; Kristopher Letang; Chris Minard; Brooks Orpik;
			 Miroslav Satan; Rob Scuderi; Jordan Staal; Petr Sykora; Maxime Talbot and
			 several others: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates the Pittsburgh Penguins for winning the 2009 Stanley Cup Hockey
			 Championship and reaffirming Pittsburgh, Pennsylvania's status as The City of
			 Champions.
		
